DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10742211 in view of Monchiero et al. (US 20100194470).
The patent claims recite similar limitation disclosed in the application claims except the control circuitry is included in one of the integrated circuit or circuit board upon which the interposer is mounted by the first surface.  However, Monchiero et al.’s figures 4A and 4B shows a similar device that control circuitry that controlling switches in interposer is included in integrated circuit 420 that the interposer mounted by the first surface (¶0042).  Therefore, it would have been obvious to one having ordinary skill in the art to locate patent’s control circuitry in one of the integrated circuit or circuit board upon the interposer is mounted for the purpose achieving optimum space occupation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2- is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 20150081125) in view of Monchiero et al. (US 20100194470).
As to claim 2, Bose et al.’s figure 1 shows plurality of switch transistors coupled to power circuit core 115 based on power-up sequencer.  Figure 1 fails to show the circuit is formed within an interposer.  However, Monchiero et al.’s figures 4A-5 shows a similar circuit that is formed within interposer 405 in order to reduce static power consumption.  It would have been obvious to one having ordinary skill in the art to form Bose et al.’s figure 1 in Monchiero et al.’s interposer for the purpose of reduce static power consumption.  Thus, the modified Bose et al.’s figure 1 shows an interposer (Monchiero’s 405) having a first surface and a second surface that is opposite the first surface; first power connectors (upper solder balls) that are disposed on the first surface and that receive respective power inputs from one or more power sources; second power connectors (lower solder balls) that are disposed on the second surface and that receive a respective third power connecter of an integrated circuit (Monchiero’s 420 or 415 that is equivalent to Bose’s 115) when the integrated circuit is mounted on the second surface of the interposer; a plurality of switches (Monchiero’s 410 that is equivalent to Bose’s 10) formed within the interposer, wherein each switch has a first terminal connected to one of the first power connectors, a second terminal connected to one of the second power connectors, and a switch control input that receives a switch signal, wherein when the switch signal is in a first state the switch is in a closed position to electrically connect the first terminal to the second terminal, and when the switch signal is in a second state the switch is in an open position to electrically isolate the first terminal from the second terminal, wherein the interposer includes a core rail connection (Vdd) that is not controlled by a switch and that provide power (Vdd) to a core rail of the integrated circuit; control circuitry (Bose’s 180, 110, 40, 90) included in one of the integrated circuit or a circuit board upon which the upon which the interposer is mounted by the first surface, the control circuitry including a control input (input of Bose’s 110 or 40) that receives a control input signal; a plurality of control outputs 
As to claim 6, Bose et al.’s figure shows a charge pump circuit 180 that boosts an input voltage of a switch signal for particular switch and provides the boosted input voltage of the switch signal control input of the particular switch.  
As to claim 7, the figures show that the switches are MOSFETs.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. in view of Monchiero et al. (US 20100194470) and  Hutton et al. (US 9106229).
  Therefore, it would have been obvious to one having ordinary skill in the art to mount Bose et al.’s figure on a circuit board for the purpose of securing the IC package.  The modified Bose’s figure shows a circuit board (Hutton et al.’s 126); and a package layer (Monchiero’s 415 or Hutton’s 122) having a first surface and a second surface that is opposite the first surface, wherein the first surface of the package layer is mounted to the circuit board, and the second surface of the package layer is mounted to the first surface of the interposer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/QUAN TRA/Primary Examiner, Art Unit 2842